ORDER
PER CURIAM:
Richard McCool pleaded guilty to conspiracy to commit murder in the first degree, section 565.016, and was sentenced to fifteen years incarceration. He filed a Rule 24.035 postconvietion motion, and it was denied. He appealed the judgment denying his post-conviction motion. Although Mr. McCool is provided a written opinion stating the court’s reasoning,, a published opinion would have no precedential value.
The judgment denying the Rule 24.035 motion is affirmed. Rule 84.16(b).